Citation Nr: 1138713	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-23 836	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from February 1954 to February 1962.  He died in July 2006.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2006 rating action that denied service connection for the cause of the Veteran's death.

By decision of August 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected one.

In August 2009, the Board remanded this case to the RO to obtain a medical opinion as to the relationship, if any, between the brain tumor that caused the Veteran's death and his service-connected disabilities.  The Board specifically requested the physician to furnish an opinion as to whether it was at least as likely as not that his death due to brain cancer was caused or hastened by any service-connected disability.  Although M. L. B., D.O., at the Biloxi, Mississippi VA Medical Center (VAMC) responded in July 2010, she failed to answer this question in the manner requested by the Board.  She also did not address the matter of the extent of additional brain tumor disability, if any, resulting from aggravation of the Veteran's nonservice-connected brain tumor and the hastening of his death by any service-connected disability.
  
When the VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to then return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).      


Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from Dr. B. at the Biloxi VAMC in order to resolve the issue on appeal.  The RO is advised that an opinion by another physician is not necessary unless Dr. B. is unable to furnish the additional medical information in the manner requested by the Board, or she is unavailable, and an opinion by another physician is necessary.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should return the claims folder to M. L. B., D.O., at the Biloxi, Mississippi VAMC for a detailed medical statement to supplement her prior July 2010 report in this case.  

After reviewing the claims folder and the service and post-service medical records, Dr. B. should render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability), or it is not at least as likely as not (i.e., there is less than a 50 percent probability) that the brain tumor that caused the Veteran's death was caused or aggravated by any of his service-connected disabilities, namely, muscle group XX surgical residuals, post-thoracotomy intercostal nerve neuralgia, left pneumothorax and pleurectomy residuals, left 6th rib removal, and a right 5th toe fracture.  If aggravation of the nonservice-connected brain tumor by any service-connected disability is found to have caused or hastened the death of the Veteran, the doctor should attempt to quantify the degree of additional brain tumor disability from the aggravation.    

Dr. B. should provide a detailed discussion of the Veteran's documented medical history and assertions; furnish the medical opinions in the manner requested by the Board; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.  

2.  If Dr. B. is unavailable or unable to render the requested supplemental statement in the manner requested by the Board, the RO should arrange for another physician to render the requested opinions.  If the medical opinions are sought from a physician other than Dr. B., the claims folder must be made available to that doctor, and the medical report should include discussion of the Veteran's documented medical history and assertions.  The RO should request the doctor to respond to the questions posed in paragraph #1 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims 



(Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

